Bruce, Ch. J.
(dissenting). ' This is an appeal from a judgment for damages occasioned by tbe alleged unlawful sale of exempt property.
It is first alleged that tbe proof shows a waiver by tbe plaintiff of bis right to exemptions, and that tbe court erred in bis instruction,, that “you are further instructed that you should find from a fair preponderance of tbe evidence in this case that tbe plaintiff, Stringer, at any time before tbe sale of this property upon execution, to wit, on tbe 12th day of August, 1910, waived bis claim of exemptions, then you should find for tbe defendant.”
Tbe evidence shows that tbe plaintiff, Stringer, made a claim for exemptions on January 15, 1914. On January 28, 1914, be wrote to tbe defendant as follows: “How much of that furniture do- you fellows want, and what pieces do you want to satisfy 'your claims ? I will not let tbe range go, but I will let anything else go if you want to be reasonable.” It also shows that in reply to this letter tbe defendant. Elsaas wrote: “Will say that we are willing to let you have tbe range, providing you give us bill of sale on tbe rest of your furniture.” It also shows that no bill of sale was given, but that afterwards, and before tbe sale by tbe defendant under bis execution, tbe plaintiff made a redemand for tbe goods.
. There was clearly no waiver of tbe right to tbe exemption. There was no offer to relinquish tbe right as to all of tbe property but to tbe range only. Tbe offer was that tbe plaintiff would let anything go. It was not that be would let everything go. Tbe fact that tbe words, “if you want to be reasonable,” were added even to this offer, empba*25sizes this fact; and that it was contemplated that, in the selection of the goods and in their valuation, reason should be shown.
Even as to this offer there was no acceptance, but merely a counter-proposal. It was that the defendant would let the plaintiff keep the range, provided that he gave a bill of sale of the rest of the furniture. This counter offer was not accepted, and there was, therefore, no contract. The redemand of the goods also, and the reassertion hy the owner of the claim for exemptions before the sale, reasserted the right, and must have made it clearly apparent to the defendant that the exemption was still relied upon.
I also agree with respondent that'where, in defiance and disregard of law, a party levies on and sells property known to be exempt, a jury may award exemplary damages. 11 E. O. L. 559; Comp. Laws, 1913,. § 1145.
I am satisfied, however, that the trial court erred in allowing plaintiff to testify in regard to the value of the goods in controversy, and that the report of the board of appraisers appointed at the instigation of the plaintiff was the best and only competent proof of the fact.
Section 208 of the Constitution merely provides that wholesome laws shall be passed “exempting from forced sale to all heads of families, a homestead, the value of which shall be limited and defined by law, and a reasonable amount of personal property; the kind and value shall he fixed by law.” Sections 7729 to 7743 of the Compiled Laws of 1913 put this constitutional provision into operation, and provide for the nature, extent, and mode of claiming exemptions. Except as allowed by those statutes, no exemptions exist. Sections 7734 and 7735 of the Compiled Laws of 1913 provide for the selection of appraisers when a claim for exemptions has been made, and prescribe the duties of such appraisers when chosen in the manner prescribed. The appraisers must take an oath “to truthfully and honestly appraise the property of the debtor.” The same must be “appraised at the actual value of the several articles,” etc. Section 7737 requires the sheriff or other officer having any process of levy or sale to make return with his writ or warrant of any inventory and appraisement of any such exempted personal property. The evident purpose of these enactments is to provide a speedy means of fixing the value of property claimed as exempt, and of making a permanent official record of such *26valuation. The appraisers constitute a quasi judicial body, and act for all parties. One of them is chosen by the owner, another by the •creditor, and these two select a third person. It is only the property which is scheduled by the debtor and which is appraised by them that is exempt. Surely no creditor could, in the absence of fraud or p>alpable mistake, set aside their determination and afterwards levy •on the property that they had held to be exempt and as coming within the statutory amount, on the ground that such values had been underestimated. Surely such a determination, in the absence of a proper proceeding to set it aside, should be conclusive upon the debtor. Wood v. Bresnahan, 63 Mich. 614, 30 N. W. 206; Levi v. Groves, 3 Ohio L. J. 569, 7 Ohio Dec. Reprint, 508; 6 Enc. Ev. 529; Barney v. Leeds, 54 N. H. 128; Globe Phosphate Co. v. Pinson, 52 S. C. 185, 29 S. E. 549.
We have carefully read the cases cited by counsel for respondent. The statement in 13 Enc. Ev. 567, that “the value at the time of asserting the right to hold it as exempt or at the time of trial may be shown,” is based entirely upon the case of Roden v. Brown, 103 Ala. 324, 15 So. 598. That case, however, was a direct contest of the claim for exemptions, the notice of the contest of the claim being “accepted by the attorneys of the debtor.” It does not appear that any appraisement had been had, or that any appraisement was provided for by the statutes of Alabama. In the case of Lynd v. Picket, 7 Minn. 184, Gil. 128, 82 Am. Dec. 79, the action was brought for an illegal levy on property especially declared by the statute to be exempt, and no question of appraisement or value as a basis to the right of exemption was involved. I do not at all see the applicability of 6 Enc. Ev. 558.
The other cases cited by counsel for respondent do not relate to claims for exemptions, but to levies by attachment merely, and where no such right was claimed or involved, and it must readily be seen that the situations are entirely dissimilar. In the case of an attachment, where no claim for exemptions is made, the appraisal is merely ' directed to be made for purposes of good faith and to prevent an excessive levy. The owner is not the moving party in such proceedings, nor does even the creditor base any right to the goods or to the lien on the fact of the appraisement or on their value. Section 7546 of the Compiled Laws of 1913, which relates to attachments, provides for an *27inventory by the sheriff alone, and not by any board of appraisers which is appointed by both parties.
In the case of a claim for exemptions, the case is very different. The law, out of its grace and bounty, reserves to the debtor certain property to a certain amount, provided that the provisions of the statutes are complied with. ' The appraisers are appointed by both parties and represent both parties. "While in the case of a mere attachment the debtor relies on his right to the property not necessary to the securing of the debt as a natural and fundamental right, in the case of- a claim for exemptions, the constitutional provision is not self-executing, and his rights are only such as the statutes allow.
Since there is nothing to show how much of the verdict was for exemplary damages, and how much was based on the value of the goods, I am of the opinion that the admission of the evidence was prejudicial, and that the judgment should be reversed and a new trial be had. -